UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4305


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW LEE CORDERO, a/k/a Matthew L. Cordero,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:14-cr-00042-JPB-JSK-2)


Submitted:   November 17, 2015            Decided:   December 14, 2015


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Curnutte, CURNUTTE LAW, Elkins, West Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Stephen D. Warner, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Matthew       Lee        Cordero          pled       guilty       to    distribution         of     a

quantity of oxycodone, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2012).              The district court determined that Cordero

was a career offender under U.S.S.G. § 4B1.1 and sentenced him

to a within-Guidelines sentence of 151 months’ imprisonment.                                            On

appeal,    Cordero           challenges          this       sentence,         arguing         that     the

district     court       erred       in        designating         him       a    career       offender

because     his        two     prior        New       Jersey        state         convictions          for

possession       with     intent          to    distribute          a       controlled         dangerous

substance        were        not     punishable            by      imprisonment           for        terms

exceeding        one    year        and     therefore           are     not       career       offender

predicates.             Cordero           also        argues       that          his    sentence        is

substantively          unreasonable.              Finding         no    reversible            error,    we

affirm.

     Cordero       did        not    object        in       the    district            court    to     its

application of the career offender Guideline, and we therefore

review     his     challenge          for       plain       error.            United       States       v.

Hargrove, 625 F.3d 170, 183-84 (4th Cir. 2010).                                         To establish

plain    error,        Cordero      must        demonstrate           that       (1)    the     district

court committed an error; (2) the error was plain; and (3) the

error    affected        his       substantial            rights.           Henderson      v.     United

States, 133 S. Ct. 1121, 1126 (2013).                               A “plain” error is one

that is “clear” or “obvious,” United States v. Olano, 507 U.S.

                                                      2
725, 734 (1993), under “the settled law of the Supreme Court or

this circuit.”        United States v. Carthorne, 726 F.3d 503, 516

(4th Cir. 2013) (internal quotation marks omitted).

     Section      4B1.1(a)       of        the   Guidelines       provides       that     a

defendant is a career offender if, among other conditions, he

“has at least two prior felony convictions of either a crime of

violence    or    a      controlled         substance         offense.”         U.S.S.G.

§ 4B1.1(a)(3).        A “prior felony conviction” is “a prior adult

federal or state conviction for an offense punishable by death

or imprisonment for a term exceeding one year, regardless of

whether such offense is specifically designated as a felony and

regardless of the actual sentence imposed.”                          U.S.S.G. § 4B1.2

cmt. n.1.

     We    conclude      that   the       district     court    properly    determined

that Cordero’s New Jersey state convictions were prior felony

convictions for purposes of the career offender Guideline.                              The

convictions      were      for        violations         of     N.J.      Stat.        Ann.

§ 2C:35-5(b)(3),      and,      as    a    consequence    of     these    convictions,

Cordero    was   eligible       to    be    sentenced     to    up   to   five       years’

imprisonment per count.              See N.J. Stat. Ann. §§ 2C:43-6(a)(3),

2C:44-1(e);      State     v.    Natale,         878    A.2d     724,     738    &     n.10

(N.J. 2005); State v. Gardner, 551 A.2d 981, 985 (N.J. 1989);

see also United States v. Minnick, 949 F.2d 8, 9-10 (1st Cir.

1991) (holding New Jersey first-offense conviction for a crime

                                             3
in the third degree was punishable by imprisonment for a term

exceeding one year, within the meaning of 18 U.S.C. § 922(g)(1)

(2012)).     We reject as without merit Cordero’s contention that

United     States        v.    Simmons,    649        F.3d    237     (4th       Cir.     2011)

(en banc), undermines this conclusion.                         See United States v.

Sellers, No. 14-4568, --- F.3d ---, 2015 WL 7273688, at *4 (4th

Cir. Nov. 18, 2015); United States v. Kerr, 737 F.3d 33, 35-36,

38-39 (4th Cir. 2013), cert. denied, 134 S. Ct. 1773 (2014).

Cordero thus fails to demonstrate plain error by the district

court.

      Cordero       also       argues     that        his    151-month          sentence       is

substantively        unreasonable.              In     reviewing          the     substantive

reasonableness of a sentence, this court “take[s] into account

the   totality      of    the    circumstances.”             Gall    v.    United       States,

552 U.S. 38, 51 (2007).             Any sentence within or below a properly

calculated      Guidelines         range        is     presumptively            substantively

reasonable.         United       States    v.        Louthian,      756    F.3d     295,    306

(4th Cir.),      cert.         denied,    135       S. Ct.    421    (2014).            Such   a

presumption can only be rebutted by a showing that the sentence

is unreasonable when measured against the 18 U.S.C. § 3553(a)

(2012) factors.          Id.

      We reject Cordero’s argument because it asks this court to

substitute its judgment for that of the district court.                                   While

this court may have weighed the § 3553(a) factors differently

                                                4
had it imposed sentence in the first instance, we defer to the

district court’s decision that a 151-month sentence, which is at

the bottom of Cordero’s Guidelines range, achieved the purposes

of sentencing in his case.               See Gall, 552 U.S. at 51 (explaining

that appellate courts “must give due deference to the district

court’s      decision      that    the    § 3553(a)        factors,        on     a    whole,

justify” the sentence imposed); United States v. Rivera-Santana,

668 F.3d 95, 105 (4th Cir. 2012) (stating it was within district

court’s      discretion       to    accord       more     weight      to     a    host        of

aggravating factors in defendant’s case and to decide that the

sentence imposed would serve the § 3553 factors on the whole).

In   light    of    the    “extremely      broad”       discretion      afforded         to    a

district court in determining the weight to be given each of the

§ 3553(a)      factors       in    imposing      sentence,          United       States       v.

Jeffery, 631 F.3d 669, 679 (4th Cir. 2011), Cordero fails to

overcome the presumption that his within-Guidelines sentence is

substantively reasonable.

      We     therefore       affirm       the     district      court’s           judgment.

We dispense        with    oral    argument      because      the    facts       and    legal

contentions        are    adequately     presented       in   the    materials          before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED



                                             5